Citation Nr: 0334465	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for tinea pedis.

2.  Entitlement to a compensable rating for hookworm.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On March 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to be 
afforded the following examinations:  

(1) a digestive system examination to 
show the nature and extent of any 
residuals of hookworm.  The examiner 
should review the claims file, paying 
particular attention to the VA 
examination report of March 2002 relating 
complaints of irritable, sensitive 
stomach to spicy and hot foods.  After 
conducting an examination of the veteran, 
the examiner is asked to identify whether 
those noted symptoms, and any other 
digestive symptoms discovered, are 
related to the veteran's residuals of the 
hookworm disorder.  Additionally, the 
examiner is asked to render an opinion-
using the diagnostic code as guidance-
whether the veteran's service connected 
hookworm disability is considered severe, 
moderate, mild or asymptomatic.

(2) a skin examination to show the nature 
and extent of the veteran's service-
connected tinea pedis.  Specifically, the 
examiner is asked to note whether the 
physical examination shows constant 
exudation or itching, extensive lesions, 
marked disfigurement, ulceration or 
extensive exfoliation or crusting, 
systemic or nervous manifestations, or 
can be described as exceptionally 
repugnant as set forth in diagnostic code 
7806 (old version).  Similarly, the 
examiner should indicate in the 
examination report whether or not 20 to 
40 percent of the entire body or 20 to 40 
percent of the exposed areas are 
affected, or whether systemic therapy 
such as corticosteroid or other 
immunosuppressive drugs were required for 
a total duration of six weeks or more, 
but not constantly, during the past 12-
month period as set forth in the new 
version of diagnostic code 7806.  If 
there is any scarring due to tinea pedis, 
it should be described in detail, with an 
explanation of the size and shape of each 
scar, any effect on underlying soft 
tissue, any ulceration, any pain and 
tenderness due to scarring, any 
hypo/hyper-pigmentation, any changes to 
skin texture, and any elevation or 
depression of the skin due to scarring.  
The examiner should also describe in the 
same manner any skin lesion(s) due to 
service-connected hookworm.  Send the 
claims folder to the examiner(s) for 
review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





